ROSEN & ASSOCIATES, P.C.
Counsel to Pelmadulla Stiftung, Vaduz
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
John H. Drucker

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                          Chapter 11
 Wansdown Properties Corporation N.V.,

                                 Debtor.                  Case No. 19–13223 (SMB)


                              NOTICE OF APPEARANCE
                        AND REQUEST FOR SERVICE OF PAPERS

               PLEASE TAKE NOTICE that pursuant to section 1109(b) of title 11 of the United

States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules 9010 and 2002 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rosen & Associates, P.C.

hereby enters its appearance as counsel to Pelmadulla Stiftung, Vaduz, a creditor and party-in-

interest in the above-captioned matter, and hereby requests, pursuant to Bankruptcy Rules 2002,

3017, and 9007 and sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices

and pleadings given or filed, or required to be given or filed in this case be given and served upon

counsel at the following address:

                       ROSEN & ASSOCIATES, P.C.
                       747 Third Avenue
                       New York, NY 10017-2803
                       (212) 223-1100
                       Attn: Sanford P. Rosen, Esq.
                             Paris Gyparakis, Esq.
               PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

provisions of the Bankruptcy Code and Bankruptcy Rules specified above, but also, without

limitation, any notice, hearing date, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral and whether transmitted or conveyed by mail,

delivery, telephone, facsimile or otherwise filed or given with regard to the referenced case and

the proceedings therein.

               PLEASE TAKE FURTHER NOTICE that demand also is made that the

undersigned be added to the notice list for notice of all contested matters, adversary proceedings,

and other proceedings in the referenced matter.

Dated: New York, New York
       January 2, 2020


                                                      ROSEN & ASSOCIATES, P.C.
                                                      Counsel to Pelmadulla Stiftung,
                                                       Vaduz

                                                      By: /s/ Sanford P. Rosen
                                                          Sanford P. Rosen
                                                          Paris Gyparakis
                                                      747 Third Avenue
                                                      New York, NY 10017 2803
                                                      (212) 223-1100




                                                  2
